    Case: 1:19-cv-01083 Document #: 26 Filed: 04/30/19 Page 1 of 1 PageID #:60
       U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                       ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good
standing of this Court’
                      s general bar or be granted leave to appear pro hac vice as provided for
by Local Rules 83.12 through 83.14.

In the Matter of                                                           Case Number: 19 C 1083
Milton Delaney, Jr., v. City of Chicago, et al.




AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
Kallatt Mohammed




NAME (Type or print)
ERIC S. PALLES
SIGNATURE (Use electronic signature if the appearance form is filed electronically)
           s/ Eric S. Palles
FIRM
Ravitz & Palles, P.C.
STREET ADDRESS
203 N. LaSalle, Suite 2100
CITY/STATE/ZIP
Chicago, IL 60601
ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS)                  TELEPHONE NUMBER
2136473                                                 312-558-1689

ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE?                         YES   ✔          NO


ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE?                        YES              NO    ✔

ARE YOU A MEMBER OF THIS COURT’
                              S TRIAL BAR?                           YES   ✔          NO


IF THIS CASE REACHES TRIAL, WILL YOU ACT AS THE TRIAL ATTORNEY?                       YES   ✔   NO


IF THIS IS A CRIMINAL CASE, CHECK THE BOX BELOW THAT DESCRIBES YOUR STATUS.

RETAINED COUNSEL                  APPOINTED COUNSEL
